*429The Court also held that no issue could be formed for trial, as the petition was for a writ of mandamus to compel the respondents to meet as a Board of Registration, and perform a duty which was imperative by the statute, i. e. to receive the evidence, and not to register the relator, which was a duty devolving upon them only in the event of his being shown entitled thereto under the evidence.
It was the duty of the members of tbe Ward Board to make an absolute decision one way or tbe other. They had no right to reserve the question for the consideration of the City Board. That Board has no porver to act except in cases coming within the special provisions of the charter. It acts merely as a Board of Review in specified cases, and can not entertain cases cognizable in tbe first place by the Ward Board.— City Charter, p. 290, §550. 3
Mandamus ordered.